                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 2:18-CV-14315-ROSENBERG/MAYNARD

EDWARD PATRICK PETERSON, JR.,

       Plaintiff,

v.

THOR MOTOR COACH, INC.,

       Defendant.
                                             /

           ORDER GRANTING DEFENDANT’S MOTION TO TRANSFER VENUE

       THIS CAUSE is before the Court upon Defendant’s Renewed Motion to Transfer Venue

[DE 15]. The Motion has been fully briefed. For the reasons set forth below, the Motion is

granted.

       Plaintiff alleges that he is the purchaser of a vehicle and that a certain warranty for that

vehicle was violated by Defendant. DE 11. That warranty contains an exclusive forum selection

clause, requiring that all legal disputes related to the warranty be brought in the State of Indiana.

DE 11-2. Because of the exclusive forum selection clause, venue in this case is governed by

Atlantic Marine Construction Co. v. United States District Court for the Western District of

Texas, 134 S. Ct. 568, 575 (2013). Pursuant to Atlantic Marine, this Court should transfer

Plaintiff’s case to Indiana “unless extraordinary circumstances unrelated to the convenience of

the parties clearly disfavors a transfer.” Id. (emphasis added).

       Plaintiff’s opposition to the instant Motion falls into two categories. First, Plaintiff

opposes the Motion on the grounds that it will inconvenience him. Pursuant to Atlantic Marine,

that is not a proper ground to resist transfer. Second, Plaintiff cites to case law for venue
transfers that do not involve forum selection clauses. That also is not a proper ground to resist

transfer and, as a result, the Court can see no reason not to follow Atlantic Marine, and Plaintiff

has provided none.

       For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendant’s

Renewed Motion to Transfer Venue [DE 15] is GRANTED and the Clerk of the Court shall

transfer this case to the Northern District of Indiana. The Clerk of the Court shall also CLOSE

THIS CASE. All other pending motions are DENIED AS MOOT.

       DONE and ORDERED in Chambers at West Palm Beach, Florida, this 19th day of

November, 2018.


                                                     _______________________________
                                                     ROBIN L. ROSENBERG
                                                     UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record




                                                2
